DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Fentress on 2/22/2021.
	
	The application has been amended as follows:
Regarding Claims 5, 6, and 23-34, the applicant has amended the claims as the following:

Replace claim 5: 
 Claim 5: A method to provide a surgical guidance indicator for use in an orthopedic implant procedure comprising: providing a computing platform configured to execute one or more automated artificial intelligence models, wherein the one or more automated artificial intelligence models are trained on data from a data layer, wherein the data layer includes a plurality of annotated fluoroscopic images, wherein the automated artificial intelligence models are trained to provide a user with intra-operative surgical guidance; receiving an intra-
Replace claim 6:
Claim 6: The method of claim 5 wherein each color hue shows predicted track for success level of surgical outcome for an instrument position.
Claims 23-34 are cancelled.

Allowable Subject Matter
Claims 5 and 6 are allowed.
3.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 



				      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/    Primary Examiner, Art Unit 2666